NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   JARVIS DEMOND CRUSH, Appellant.

                             No. 1 CA-CR 14-0735
                               FILED 7-28-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-000437-001
                The Honorable Karen A. Mullins, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Carlos Daniel Carrion
Counsel for Appellant
                             STATE v. CRUSH
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Peter B. Swann joined.


G O U L D, Judge:

¶1             Jarvis Demond Crush (“Defendant”) appeals from his
conviction and sentence for second degree murder, a class one dangerous
felony and attempted second degree murder, a class two dangerous felony.
Defendant’s counsel filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), advising this Court
that after a search of the entire appellate record, no arguable ground exists
for reversal. Defendant was granted leave to file a supplemental brief in
propria persona, and did not do so.

¶2             Our obligation in this appeal is to review “the entire record
for reversible error.” State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). We
have jurisdiction pursuant to Article 6, Section 9, of the Arizona
Constitution and Arizona Revised Statutes (“A.R.S.”) sections 12-
120.21(A)(1), 13-4031 and 13-4033(A)(1) (West 2015).1 Finding no reversible
error, we affirm.

                       Facts and Procedural History2

¶3            Defendant was indicted for count one, first degree murder,
and count two, attempted first degree murder. The charges were based on
a shooting incident involving two victims, A.D. and A.M.




1      Unless otherwise specified, we cite to the current version of the
applicable statutes because no revisions material to this decision have
occurred.

2       We view the evidence in the light most favorable to sustaining the
convictions and resulting sentences. See State v. Guerra, 161 Ariz. 289, 293
(1989).



                                      2
                            STATE v. CRUSH
                           Decision of the Court

¶4           On January 14, 2013, the victims were confronted by
Defendant in a parking lot of an apartment complex. The victims and
Defendant knew each other, and had recently had a dispute over money.
Defendant eventually pulled a gun out of his waistband and shot A.D in
the head. A.D. later died from the gunshot wound.

¶5          After shooting A.D., Defendant shot A.M. in her left arm and
side. Defendant then fled from the scene.

¶6            At the hospital, A.M. identified Defendant as the shooter, and
provided the police with Defendant’s first name and physical description.
A.M. was not sure of Defendant’s last name, but after contacting A.D.’s
sister, was able to provide it to the police. A.M. subsequently identified
Defendant as the shooter from a photographic lineup.

¶7           After Defendant was charged, he filed a motion for a Rule 11
evaluation, which the trial court granted. The trial court subsequently
found defendant competent to stand trial based on the written reports of
the evaluating doctors.

¶8           A jury trial commenced on June 2, 2014. On June 11, 2014, the
jury found defendant guilty of second degree murder, a lesser-included
offense of count one; and attempted second degree murder, a lesser-
included offense of count two. The jury determined both offenses were
dangerous nature offenses.

¶9             At sentencing, the court imposed a presumptive prison term
of 16 years as to count one, with 623 days credit for time served. As to count
two, the trial court imposed a slightly mitigated prison term of 9.5 years.
The trial court ordered the prison term imposed for count two to run
consecutively to the prison term imposed for count one.

                                 Discussion

¶10           We have read and considered counsel’s brief, carefully
searched the entire record for reversible error and found none. Clark, 196
Ariz. at 541, ¶ 49. All of the proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure and substantial evidence
supported the guilty verdicts. Defendant was present and represented by
counsel at all critical stages of the proceedings. At sentencing, Defendant
and his counsel were given an opportunity to speak and the court imposed
a legal sentence.




                                      3
                            STATE v. CRUSH
                           Decision of the Court

¶11           Counsel’s     obligations    pertaining     to    Defendant’s
representation in this appeal have ended. Counsel need do nothing more
than inform Defendant of the status of the appeal and his future options,
unless counsel’s review reveals an issue appropriate for submission to the
Arizona Supreme Court by petition for review. State v. Shattuck, 140 Ariz.
582, 584-85 (1984). Defendant shall have thirty days from the date of this
decision to proceed, if he so desires, with an in propria persona motion for
reconsideration or petition for review.




                                  :ama




                                     4